DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/19/2021 has been entered. Claims 1, 4-10, 12-13, 18, and 20-23 remain pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every objection, 112(a), and 112(b) rejection previously set forth in the Final Office Action mailed 09/15/2021 or has been amended to overcome rejections as shown below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Irina Sullivan on 01/27/2022.
Claim 12 of the application has been amended as follows: 
The food processor of claim 10, wherein the monitoring device determines the at least one estimated output variable based on at least one of 
Claim 13 of the application has been amended as follows:
The food processor of claim 8, wherein the disturbance variable corresponds to a sum of the predicted disturbance variable and a correction disturbance variable.
Claim 18 of the application has been amended as follows:
The food processor of claim 9, wherein the disturbance variable corresponds to a sum of a predicted disturbance variable and the correction disturbance variable.

Claim 20 of the application has been cancelled.

Allowable Subject Matter
Claims 1, 4-10, 12-13, 18, and 21-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art to the claimed invention is Cornelisen (DE 102013106691 A1) in view of Ipposhi (JP 2015088356 A), Kressmann (EP 1412830 B1), and Amrita (The Study of Phase Change).
Regarding claim 1, Cornelisen teaches (Paragraph 0001) a mixing vessel with an agitator (food processor). Cornelisen further teaches (Paragraph 0055) the vessel (pot) has an electrical resistance heater (heating element) on the bottom of the vessel. Cornelisen further teaches (Paragraph 0027) that the vessel heats food. Cornelisen further teaches (Paragraph 0058) the vessel has temperature sensors disposed on the bottom and/or wall of the vessel, where one of the ordinary skill in the art would understand that the sensors could measure the temperature of the food or vessel. In addition, Cornelisen teaches (Paragraph 0033, 0057) a microprocessor (control device) and at least one preferably nonvolatile memory is provided in the device for automatic processing, wherein the microprocessor performs a corresponding processing of detected signals from sensors (e.g. the temperature sensor).
Cornelisen is silent on the  control device being electrically connected to the heating element to provide energy to power the heating element. Cornelisen is further silent on the control device including a monitoring device and being configured to provide to the monitoring device a temperature measurement value TNTC(k) indicating the temperature of the pot during a current monitoring cycle (k) and an electrical operating power measurement value u(k) indicating an amount of energy provided to the heating element during the current monitoring cycle (k), wherein the monitoring device is configured to determine, during the current monitoring cycle (k), that the food in the pot is boiling in 
Ipposhi teaches (Paragraph 0006) a heating cooker that determines a predicted temperature based on a temperature detected by a temperature sensor and the power (electrical measurement value dependent on energy supply) from a heating coil (heating element). Ipposhi further teaches (Paragraph 0007, 0021) that the predicted temperature is compared to a specified temperature to determine if boiling is completed (boiling point exceeded) and calculations are repeated (occur in cycles) until the predicted pot bottom temperature TH-y becomes equal to or higher than the specified temperature.
Kressmann teaches (Paragraph 0015, 0016) a method for heating water in an electric kettle, wherein a formula is used to determine the heat capacity of a system from a heating output in the form of supplied electrical power, a temperature difference, and a time span. One of ordinary skill in the art would understand to rearrange this formula such that the temperature difference (change) of the system could be determined from the power if the heat capacity and time span were set values.
Amrita teaches that there is no temperature change in a substance during a phase change such as vaporization (boiling). Amrita further teaches that the energy (heat) supplied to a substance during a phase change is used to separate molecules instead of raising the temperature. Amrita further teaches that the heat absorbed when a substance undergoes a phase change is the latent heat (heat loss). 
From the teaching of Amrita, one of ordinary skill in the art would understand that, for the food processor of Cornelisen as taught above, if the temperature were measured during the boiling of the 
However, nothing in the prior art teaches or suggests the use of an estimated disturbance variable value corresponding to heat loss to determine a steam rate of the food in the pot. Determination of the steam rate would provide useful information to prevent reducing the moisture of food below desired levels that could lead to dryness, burning, or poor taste. Consequently, as the claimed invention contains limitations not found in the prior art, claim 1 is allowable subject matter.
Claims 4-10, 12-13, 18, and 22-23 are allowable as a result of depending upon allowable claim 1. 
Regarding claim 21, Cornelisen teaches (Paragraph 0001) a mixing vessel with an agitator (food processor). Cornelisen further teaches (Paragraph 0055) the vessel (pot) has an electrical resistance heater (heating element) on the bottom of the vessel. Cornelisen further teaches (Paragraph 0027) that the vessel heats food. Cornelisen further teaches (Paragraph 0058) the vessel has temperature sensors disposed on the bottom and/or wall of the vessel, where one of the ordinary skill in the art would understand that the sensors could measure the temperature of the food or vessel. In addition, Cornelisen teaches (Paragraph 0033, 0057) a microprocessor (control device) and at least one preferably nonvolatile memory is provided in the device for automatic processing, wherein the microprocessor performs a corresponding processing of detected signals from sensors (e.g. the temperature sensor).
Cornelisen is silent on the  control device being electrically connected to the heating element to provide energy to power the heating element. Cornelisen is further silent on the control device including a monitoring device and being configured to provide to the monitoring device a temperature measurement value TNTC(k) indicating the temperature of the pot during a current monitoring cycle (k) and an electrical operating power measurement value u(k) indicating an amount of energy provided to the heating element during the current monitoring cycle (k), wherein the monitoring device is configured to determine, during the current monitoring cycle (k), that the food in the pot is boiling in response to an estimated disturbance variable value s(k+1) of a next monitoring cycle (k+1) being greater than zero,  wherein the estimated disturbance variable value s(k+1) is indicative of a value of heat loss resulting from boiling of the food in the pot,  wherein the next monitoring cycle (k+1) is a monitoring cycle immediately following the current monitoring cycle (k). Also, Cornelisen is silent on determining a steam rate of the food in the pot based on the estimated disturbance variable value s(k+1).
Ipposhi teaches (Paragraph 0006) a heating cooker that determines a predicted temperature based on a temperature detected by a temperature sensor and the power (electrical measurement value dependent on energy supply) from a heating coil (heating element). Ipposhi further teaches (Paragraph 0007, 0021) that the predicted temperature is compared to a specified temperature to determine if boiling is completed (boiling point exceeded) and calculations are repeated (occur in cycles) until the predicted pot bottom temperature TH-y becomes equal to or higher than the specified temperature.
Kressmann teaches (Paragraph 0015, 0016) a method for heating water in an electric kettle, wherein a formula is used to determine the heat capacity of a system from a heating output in the form of supplied electrical power, a temperature difference, and a time span. One of ordinary skill in the art would understand to rearrange this formula such that the temperature difference (change) of the system could be determined from the power if the heat capacity and time span were set values.
Amrita teaches that there is no temperature change in a substance during a phase change such as vaporization (boiling). Amrita further teaches that the energy (heat) supplied to a substance during a phase change is used to separate molecules instead of raising the temperature. Amrita further teaches that the heat absorbed when a substance undergoes a phase change is the latent heat (heat loss). 
From the teaching of Amrita, one of ordinary skill in the art would understand that, for the food processor of Cornelisen as taught above, if the temperature were measured during the boiling of the substance in the vessel, there would be no measured increase in temperature. Furthermore, one of ordinary skill in the art would recognize that there would be a difference in the temperature increase measured by the temperature sensor and the temperature increase predicted by the equation of Kressmann based on the power input to the system because the equation of Kressmann does not account for the heat loss to the phase change, i.e. the temperature difference between the measured and calculated temperatures would correlate to the heat loss caused by boiling the food in the vessel.	
However, nothing in the prior art teaches or suggests the estimated disturbance variable value s(k+1) of the next monitoring cycle (k+1) is a sum of a predicted estimated disturbance variable value sP(k+1) of the next monitoring cycle (k+1) and a corrected estimated disturbance variable value sK(k+1) of the next monitoring cycle (k+1), wherein the predicted estimated disturbance variable value sP(k+1) is set to equal to an estimated disturbance variable value s(k) of the current monitoring cycle (k) determined during a previous monitoring cycle (k-1), wherein the previous monitoring cycle (k- 1) is a monitoring cycle immediately preceding the current monitoring cycle (k), wherein the corrected estimated disturbance variable value sK(k+1) is determined based on a difference between the temperature measurement value TNTC(k) and an estimated temperature measurement value TNTC(k) of the current monitoring cycle (k) determined during the previous monitoring cycle (k-1), wherein the corrected estimated disturbance variable value sK(k+1) is determined based on a product of the difference and an adjustment coefficient (I). This unique method of determining the estimated disturbance variable is therefore allowable subject matter and claim 21 is allowable over the prior art. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        									/DREW E BECKER/                                                                                                                                  Primary Examiner, Art Unit 1792